[Cite as In re T.S., 2019-Ohio-886.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


In the Matter of:                                 :

T.S. et al.,                                      :              No. 18AP-270
                                                             (C.P.C. No. 14JU-15264)
[T.S.,                                            :
                                                          (REGULAR CALENDAR)
                 Appellant].                      :




                                         D E C I S I O N

                                       Rendered on March 14, 2019


                 On brief: Bringman Legal Co., L.P.A., and William Paul
                 Bringman, for appellant.

                 On brief: Robert J. McClaren, for appellee Franklin County
                 Children Services.

                   APPEAL from the Franklin County Court of Common Pleas,
                       Division of Domestic Relations, Juvenile Branch

BROWN, J.
         {¶ 1} T.S., appellant and a minor child, appeals the judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, in
which the court granted the motion of Franklin County Children Services ("FCCS"),
appellee, for permanent court commitment ("PCC").
         {¶ 2} Given our ultimate disposition of the appeal, we need not discuss the
underlying facts of this case in great detail. T.S. is the child at issue in the present case and
was nine years old at the time of the hearing before the trial court. His mother is J.S., and
his paternity was undetermined. In August 2016, the trial court granted temporary
custody of T.S. to FCCS, pursuant to an abuse, neglect, and dependency proceeding. On
July 14, 2017, FCCS filed the instant motion for PCC. On March 27, 2018, the trial court
No. 18AP-270                                                                              2

held an evidentiary hearing on the motion for PCC and, on May 11, 2018, the trial court
granted FCCS's motion for PCC. Appellant presents the following assignment of error:
              THE TRIAL COURT ERRED IN GRANTING THE MOTION
              OF APPELLEE, FRANKLIN COUNTY CHILDREN'S
              SERVICES, FOR PERMANENT COURT COMMITMENT OF
              THE CHILD, [T.S.], AS TO HIS MOTHER.

       {¶ 3} We must first address FCCS's argument that appellant does not have
standing to appeal the judgment, and the appeal must be dismissed. FCCS argues that
appellant's mother did not appeal the trial court's granting of PCC to FCCS and, thus,
appellant lacks standing to raise an issue on behalf of a non-appealing party when that
party could have appealed. Appellant claims he is pursuing this appeal on his own behalf
and not on behalf of his mother, and that he has standing by virtue of having a right to be
reared by his parents, lacking any finding by the trial court that his mother is unfit.
       {¶ 4} " 'Standing' is defined at its most basic as '[a] party's right to make a legal
claim or seek judicial enforcement of a duty or right.' " Ohio Pyro, Inc. v. Ohio Dept. of
Commerce, 115 Ohio St.3d 375, 2007-Ohio-5024, ¶ 27, quoting Black's Law Dictionary
1442 (8th Ed.2004). If a party lacks standing, a court will not decide the merits of its
dispute. Util. Serv. Partners v. Pub. Util. Comm., 124 Ohio St.3d 284, 2009-Ohio-6764,
¶ 49. "A determination of standing necessarily looks to the rights of the individual parties
to bring the action, as they must assert a personal stake in the outcome of the action in
order to establish standing." Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-
4275, ¶ 23, citing Ohio Pyro at ¶ 27.
       {¶ 5} An appellant whose rights or interests have been adversely affected by a
lower court's final order is an aggrieved party and has standing to file an appeal. In re
Estate of Shepherd, 9th Dist. No. 19239 (May 5, 1999). An appeal requires the appellant
to be an aggrieved party because the purpose of an appeal is to correct errors that cause
injury to an appellant and not to answer abstract questions. Ohio Contract Carriers Assn.,
Inc. v. Pub. Util. Comm. of Ohio, 140 Ohio St. 160 (1942), syllabus. In order to be an
aggrieved party, the "party must be able to show that he has a present interest in the
subject matter of the litigation and that he has been prejudiced by the judgment of the
lower court." In re Guardianship of Love, 19 Ohio St.2d 111, 113 (1969).
No. 18AP-270                                                                               3

       {¶ 6} In the present case, we believe our decision in Hanna v. Hanna, 177 Ohio
App.3d 233, 2008-Ohio-3523 (10th Dist.), is instructive. In Hanna, the father filed a
motion to reallocate parental rights and responsibilities, which the magistrate
recommended denying. Both the child and the father filed objections to the magistrate's
decision; however, the father subsequently withdrew his objections, leaving only the
child's objections pending before the trial court. The court then dismissed the child's
objections, finding the child lacked standing to pursue the objections.
       {¶ 7} The child in Hanna appealed, arguing the trial court erred in finding he
lacked standing to file objections to the magistrate's decision because the trial court's act
of joining him as a "party defendant" and appointing him independent legal
representation in the custody modification proceeding was significant because: (1) it
conferred standing upon him as a "party" independent of his parents' standing, and
(2) Civ.R. 53(D)(3)(b)(i) expressly authorized him, as a "party," to file objections to the
magistrate's decision. In rejecting the child's argument and finding that the minor child
could not maintain objections to the magistrate's decision after the father withdrew his
own objections to the decision, we explained:
              The question is not whether the minor child has a personal
              interest in the proceedings relating to custody modification;
              without question, the minor child has an interest in
              proceedings that involve such significant matters as where
              the child resides or spends his time. See Schottenstein v.
              Schottenstein, Franklin App. No. 00AP-1088, 2001-Ohio-
              3987, discretionary appeal not allowed, 98 Ohio St.3d 1210,
              2003-Ohio-1088, 784 N.E.2d 1182. The question is whether
              the minor child has an independent legal right, separate and
              apart from his or her parents, to commence or maintain an
              action requesting the court to modify its prior custody
              decrees and grant shared custody. We conclude the child
              does not.

              According to the plain language in R.C. 3109.04(E)(1)(b),
              only plaintiff and defendant, as the minor child's parents,
              could invoke the court's continuing jurisdiction to modify a
              prior custody decree and grant shared parenting. The right of
              action is not in the child; it is in his parents and is
              jurisdictional. The minor child's status as a party is
              contingent upon (1) one or both of the minor child's parents
              bringing and maintaining the action under R.C.
              3109.04(E)(1)(b), and (2) the court's exercise of its
No. 18AP-270                                                                              4

              continuing jurisdiction in the matter. Here, once plaintiff
              withdrew his own objections to the magistrate's decision that
              resolved and dismissed his motion requesting shared
              parenting, the minor child could no longer pursue his own
              objections to the magistrate's decision because he had no
              independent legal right to maintain the action. Accordingly,
              the trial court did not err in dismissing the minor child's
              objections.

              Even if we assume the trial court improperly dismissed the
              minor child's objections, the minor child has failed to
              explain, and the record does not demonstrate, how the trial
              court's failure to rule on his objections prejudiced him.
              Cf. All Climate Heating & Cooling, Inc. v. Zee Properties,
              Inc. (May 17, 2001), Franklin App. No. 00AP-1141, 2001-
              Ohio-2167 (determining an attorney, who was not a named
              party in the action, had standing to file objections to and
              appeal the magistrate's decision imposing sanctions against
              him). The minor child's interest in the proceedings was not
              coextensive with his parents' interest. His limited interest in
              expressing his wishes concerning custody, though important,
              was no longer at issue once plaintiff decided to forego his
              motion and withdraw his own objections. The minor child
              thus could suffer no prejudice when the trial court dismissed
              his objections to the magistrate's decision, as he had no
              interest that remained at issue.

Id. at ¶ 13-15.
       {¶ 8} Our holding in Hanna guides us in the present case. We do not believe the
fact that Hanna addressed a child's standing to file objections to a magistrate's decision,
as opposed to standing to appeal, undermines the core propositions set forth in Hanna.
Here, appellant clearly has a "personal interest" in the present case, as the minor child
subject to a motion for PCC. However, similar to the child in Hanna, appellant's interest
in the present proceedings was not coextensive with his mother's interest. His limited
interest in expressing his wishes to the court under R.C. 2151.414(D)(1), though clearly
important, was no longer at issue once his mother failed to appeal. Pursuant to this
limited interest, appellant had the opportunity to express his desires to the court in an in
camera interview to aid the court in its best-interest analysis and have his interests
represented by separate counsel and a guardian ad litem at trial.
No. 18AP-270                                                                              5

       {¶ 9} Furthermore, similar to our reasoning in Hanna that R.C. 3109.04(E)(1)(b)
permits only the minor child's parents to invoke the court's continuing jurisdiction to
modify a prior custody decree, R.C. 2151.413 grants only a public children services agency
or private child placing agency the right to file a motion for PCC. The right of the current
PCC action was not in appellant; it was in FCCS. R.C. 2151.414(F) specifically
acknowledges a parent's right to appeal a PCC determination after an adverse ruling, but
makes no mention of a child's right to appeal. Thus, with neither FCCS nor mother
appealing, appellant had no independent legal right, separate and apart from FCCS and
mother, to pursue an appeal. Therefore, we find that appellant, as the minor child at issue
in this PCC case, had no standing to maintain his own appeal when neither FCCS nor his
mother appealed the trial court's granting of PCC.
       {¶ 10} Accordingly, appellant's appeal is dismissed based on lack of standing.
                                                                         Appeal dismissed.

                          SADLER and BRUNNER, JJ., concur.

                               ___________________